Title: From John Adams to Hannah Adams, 27 August 1800
From: Adams, John
To: Adams, Hannah



Miss Adams
Quincy Aug 27 1800

I am sorry that your fathers engagements, as well as mine, prevaented me the pleasure of more of his company, & a longer conversation. Your  desire of dedicating the third edition of your view of religions to me is very flattering to me & I readily consent to it. I shall be very glad to procure a copy of it, as soon as it is printed & can be bound. I wish you all possible pleasure, reputation & success in your literary pursuits, which have already done honor to your sex & Country
With great esteem I am ever your friend & servant
